Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 1 of 30

THE GREAT WRIT OF LIBERTY
(1) ONE OF THE 13 GREAT WRITS OF JUSTICE
FACTUM VERUM ET ROGITARE HABEAS CORPUS

19 CV 5687

Christopher Hiram,,Cano", Sui Juris, Private Attorney General in Fact,
TrapGoDConstitutionalist, American National, Petitioner

District Court of the united states
Southern District of New York

VS.

Barbara Underwood, Attorney General of the State of New York

Darcel Denise Clark, District Attorney of the Bronx County

Cynthia Brann, Commissioner of the N.Y.C. Department of Corrections

Kisa Smalls,; Warden of Anna Maria Kross Center/N.Y.C. Dept.of Correction

Joseph Fucito, Sheriff of the Bronx County
" Respondents

 

Petition for a writ of Habeas Corpus
under the provision of Article 1,
Section 9 to the Constitution of the
United States

Hiram Binladen,,Cano" incarcerated under a fictitious name (CHRISTOPHER HIRAM CANO)
Prisoner Trust Account# 2411605369-tdcf

National of the United States of America

Anna Maria Kross Center is my current institution

18-18 Hazen Street (Rikers Island)

East Elmhurst, New York Republic [11370] USA

 

Criminal Docket/Case Number#: 02396-2016
Arbitrarily Arrested: on July 24, 2016 approximately 2:45pm

The Court that entered the arbitrary judgment of the unlawful detention I am challenging:
Criminal Supreme Court of New York

County of Bronx, Criminal Term (part H77)

265 East 161st street

Bronx, New York 10451

 

 

fh tA

co 7
All alleged crimes of which I was indicted/ pre-convicted in this case: wen
(P.L.265.03(3))-Not an-arrest.charge, Arraignment Charge Oe os
(P.L.221.05) Not an arrest charge, Arraignment Charge wt OR
(P.L.265.09(1)(a)) Not an arrest charge, Not an arraignment charge Cc oo
(P.L.265.03(1)(b)) Not an arrest charge, Not an arraignment charge “a
(P.L.110/125.27(1)(a)(6)(b)) Not an arrest charge, Not an arraignment charge ee oe

(P.L.110/125.25 (1)) Not an arrest charge, Not an arraignment charge me
(P.L.105.15) Not an arrest charge, Not an arraignment charge
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 2 of 30

All are unconstitutional and acting under color of law. There are merely two arraignment charges and
no arrest charges, there are five no arraignment charges but no arrest charge, this is Prima Facie
evidence that I was wrongfully arrested and still being unlawfully imprisoned. These are fabricated and
fraudulent charges which has no standing . All laws which are repugnant to the Constitution are null
and void and cannot be enforceable. _

What was my Plea?

_A sham plea. I made stated that I am innocent on all charges and it was misconstrued for a "Not Guilty"
plead. I was compelled to plead "Not Guilty" under duress, threat, coercion, fraud and undue influence, by
a officer of the court " Kate Murdock".

DETAILS OF FACTS

I. I have not had a chance to testify at pretrial hearing, trial, or a post-trial hearing.

IL. 1 have not appeal from the arbitrary judgment of detention/conviction.

II.I have not filed a petition for certiorari in the U.S. Supreme Court.

IV.1 have not received any hearing where evidence was given on my petition, application, or motion.

V. Application to make bail made on my behalf was arbitrarily denied thrice.

VLI was unlawfully held and deprived of my grand jury proceedings.

VIL. My Grand Jury remedy was impermissibly waived through fraud, deceit and perfidy by agents of the
City of New York.

VIII. I was not indicted by a fair indictment but by the District attorney second hand information.

IX. I was also deprived of a speedy trial by agents of the City of NY through misrepresentation and fraud.
X. L was maliciously charged with incompetent evidence.

XI. I have not been informed of the true nature and cause of my accusation.

XIL. I've been deprived of my life, liberty and property for nearly three years without due process of law.
XII. I am being molested, disquited and barred from preparing a defense while being unlawfully
imprisoned.

XIV. I've been abused and violated of my human and unalienable rights by the public servants in black
robes.

XV. I've been coerced to involuntarily comply with an unconstitutional statutory corporate administrative
process.

XVI. I've been unlawfully utilized as "commodity" to sustain a "funding resource stream" for the State of
New York.

XVII. There was never any Probable Cause of a delict to issue my arrest.

XVIII. The police officer had no valid presentment, an improper warrant to unlawfully restraint me and
interfere with my personal liberty.

XIX. No valid indictment, information and charge was issued against me.

XX. Violations of State and Constitutional guarantees occurred.

XXI. Indictment/pre-conviction was obtained by use of coerced confession.

XXII. I was deprived of the right to challenge jurisdiction.

XXIII. No corpus delicti, no verified complaint neither competent evidence was presented in this case.
XXIV. My unlawful detention has turn out to be brutal, cruel, inhumane, torturous, languishing, and
extremely abusive.

XXV. Indictment/pre-conviction was obtained by the use of evidence gained pursuant to an
unconstitutional search and seizure.

XXVI. Indictment/pre-conviction was obtained by a violation of the Right against Self-incrimination.
XXVIL. Indictment/pre-conviction was obtained by denying me the right to access the public record and
state the facts of the case.

XXVIII. Failure of prosecution to disclose and produce discovery necessary to my defense.

XXIX. Indictment/pre-conviction was obtained by use of evidence obtained pursuant to an unlawful arrest.
XXX. Indictment/pre-conviction was obtained by the unconstitutional failure of the prosecution to disclose
to me evidence favorable to me, the Defendant.

XXXI. Indictment/pre-conviction by a violation of the prosecution against double jeopardy.
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 3 of 30

XXXIL. Indictment/pre-conviction was obtained by denial of trial by jury in a court of Constitutional
Judicial Due Process of Law.

XXXII Indictment/pre-conviction was obtained by action of a grand jury or petit jury which was
unconstitutionally selected, impaneled, or tainted by third party instruction.

XXXIV. Denial of effective assistance of counsel or failure of counsel to present an aggressive defense on
my behalf.

GROUND ONE;

My "right to peacefully assemble" so secured by the 1st amendment of the Bill of Rights was
violated by men in uniform acting under color of law. On July 24, 2016 while I was participating
in my Dominican Cultural festival I was physically attacked and unlawfully restraint and
deprived of my personal liberty, by men in uniform acting under color of law who also deprived
me of my "Freedom of Speech" by not seeking a lawful encounter which would have provided
me with a opportunity to speak my peace and therefore it would had been a peaceful encounter
with full comprehensions. thus, the first amendment to the constitution of the united states of
America was violated.

IND Pwo:

My "right to keep and bear arms has been in violation. On July 24, 2016 as I walked in peace,
innocently, and responsibly I did carry a firearm for my personal defense, it is my unalienable
right. I did contained it concealed so it won't arouse fear to certain individuals. However, men in
uniform acting under color of law had unlawfully encroached upon my private property by
usurping ,and or/stealing my firearm without my consent. They acted in a discriminative manner
by arbitrarily depriving me of my property (Body & Firearm). The purpose of them for violating
the second amendment to the constitution of the united states of America was to implement a
discriminative policy and an unconstitutional procedure. My personal fire arm was victimless,
crime free, and valid to own. I decided to bear my firearm without criminal intentions, to secure
my person. Hitherto, there is no proof of me attempting to engage in any delict, with my firearm.
Thus, my right to keep and bear arms was violated because the men in uniform wanted to execute
a arbitrary order, utilizing a "Bill of Attainder" and a "Ex Post Facto" law upon me.

 

Imprimis, fourth amendment violation occurred because I was unlawfully searched and my

private property (Personal firearm & Body) was unlawfully seized. The men in uniform acting

under color of law had utilized a coercive, threatful, duressive, intimidative, and menacing tactics

to obtain information from me to further incriminate me which constituted unlawful interrogation

and unlawful seizure of person, after the fact that the arrest and evidence directly derived from an

unlawful search was in direct violation of the fourth amendment to the Constitution of the united

states of America and article 1, section 12 to the New York State Constitution. The men in

uniform acting under color of law had intruded themselves upon me without any warning nor

proper consent that cause me to resist their unlawful oppressive restraint in a repressive manner.

The fourth amendment which safeguard my unalienable rights was infringed by the public

servants who were acting under color of law when they suspected "supposed criminal activity

never obtain a search warrant from a judicial authority before conducting a search upon me and

seizing my private property. Also, they coerced me to state a naked confession while unlawfully
___._interrogating-me.Those_public.servants never_advised me of the "Miranda Warnings" in which

one public servant compelled me to placed my initials on the Miranda warnings statement instead —

I've placed "Yes CC" for "Yes Coerced Consent". My phone and papers was unlawfully searched

and the public servants attempted to utilized my private property to incriminate me. Being that

there was no oath nor affirmation supportive for the search and seizure, it constituted a major

ttt
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 4 of 30

violation to the fourth amendment to the Constitution of the united states of America and the New
York State Constitution article 1, section 12.

GROUND FOUR:

Fifth amendment violations did occurred when the public servants in uniform acting under color
of law did utilize a audio camera to incriminate me by coercing me to state a naked confession
which in the latter, the District Attorney/Prosecutor did utilize those incompetent evidence to
bring an indictment upon me. This indictment has kept me wrongfully imprisoned for nearly (3)
three years without a bail/bond - Remanded. The fifth amendment was first in violation, when the
public servants acting under color of law had unlawfully seized my property (personal firearm) _
for governmental purposes without fairly compensating me, the "Agenfrida" who owns the
property. The fifth amendment which was well-established to safeguard my rights and to prohibit
the authorities from taking my life, liberty, and property in an arbitrary manner was further
violated by the same public servants who are obliged to uphold the Constitution. I was unlawfully
indicted by a grand jury which was manipulated by the assistant district attorney after he
fabricated the evidence and forced the confessions under duress, threat, menacing, undue
influence and fraud. I was deprived of the right to grand jury by an court appointed officer of the
court, who impermissibly waived my right to be present and testify at grand jury. I've been
deprived of my right to due process of law by the court compelling a officer to represent me and
enter motions without my consent or agreement, which disparaged me of my due process right,
and my unalienable right to present myself in my sovereign capacity and defend myself in person.

GROUND FIVE:

Six amendment of the Bill of Rights to the Constitution for the USA has been in violation since
the arbitrary order was entered that deprived me of my life, liberty, and property without due
process of law hitherto. Agents of the city of New York has misrepresented me by. disparaging
me of my right to due process of law. These agents has acted on my behalf without my consent,
they've have committed fraud on the court, and has acted in a reckless disregarded manner
towards my rights and the law. They have deprived me of a grand jury, speedy trial and refused to
confront me with the witnesses they allege to have against me. These agents and public servants
has refused to inform me of the true nature and cause of the accusations made against me. I, while
awaiting trial have been languishing in this corrupted jail for extended periods of time (nearly
(3)three years). I have not been able to prepare a suitable defense because the New York City
Department of Corrections employees, agents and/or servants are preventing me from preparing
one by mere negligence and wanton and willful misconduct and also the city and state of New

- York has failed to provide me with effective assistance of counsel. I have not chosen council yet
I've been criminally coerced to associate with a fraudulent organization that in the latter utilize

me for their financial interest. Also, I have not been able to. set appropriate jurisdiction because I
was coerced to comply in an statutory unconstitutional jurisdiction. This amendment was well-
established to govern the way a defendant is tried but yet has been disregarded and violated by
the public servants who are obligated by oath to uphold it.

While awaiting trial for nearly (3) years, I've been mistreated with inhumane degrading treatment
and cruel and unusual punishment. Imprimis, prior to my arrest at the parade the public servants

 

had attempted to murder me in order for them to execute the unlawful kidnapping and seizing of
my private/personal property. One of the public servant acting under color of law had drawn their
firearm with intention of causing the death of me which constituted cruel and unusual
punishment, he did so in a creative form of punishment in which by he utilized to execute such a
arbitrary order. It is cruel and unusual punishment that the judge who rendered the arbitrary order
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 5 of 30

to keep me unlawfully detained for exercising my unalienable right to keep and bear arms had
violated this eighth article of the "Bill of Rights". I, however, was never a threat to public safety
neither did I infringe upon anybody else unalienable rights. The public servants who attempted to
murder me had no authority to pullout his gun at me and held me at gunpoint just to usurp and/or
steal my personal property and until I gave up my unalienable rights, when my personal firearm
was concealed because I wanted to be sensitive to the concerns of those who are frightened by
guns. Secondly, while surviving in the unlawful custody of the New York City corrupted
department of corrections I've been mentally, emotionally and physically tortured and languishing
for along time while awaiting trial. I've been physically abused, gang assaulted, sexually
assaulted, sexually harassed, humiliated, discriminated, extorted, robbed of my life, liberty and
property, and subject to all types of inhumane and degrading treatment. It is unusual punishment
and degrading treatment and kind of cruel that I am being held guilty of penal offences on
account of a act which did not constitute a penal offence under national and international law. I've
been attacked upon my honour and reputation. It is cruel and unusual punishment that the public
servants who kidnapped me had conspired against my rights, they subject me to further
harassment and they are eating out of my substance. Being that I've been unlawfully imprisoned
for three years without a trial, it constitutes inhumane, languishing and degrading treatment
because I am being subject to physical, mental and emotional torture, is a major violation to the
eighth article of the "Bill of Rights". I have 13 suits arising out of this concentration camp for the
injuries and damages upon me.

GROUND SEVEN:

While challenging my unlawful arrest and imprisonment, the ninth article of the "Bill of Right"
was also violated. The ninth amendment was well-established so I won't be deprived nor
disparaged my rights, Yet my "right to keep and bear arms", my "right to privacy", my "right to
own property", my “right of due process of law", my "right to life, liberty, and the pursuit of
happiness", my "right to travel freely", my “right to work", my "right to entity", my "right to
choose applicable law in my jurisdiction", my "right to a speedy and fair trial with jury", my
"right to freedom of religion, speech, and assembly", my "right to be free from discrimination",
my "right to recognition everywhere as a supreme Juridic person before the law", my "right to be
presumed innocent until proven guilty according to law", my "right to be free from arbitrary
arrest, detention or exile", my "right to resistance to oppression", and my "right to be free from
slavery and /involuntary servitude", has been disparaged, denied and deprived. No type of
recourse or remedy has been available to me. These rights that I am claiming are to be guaranteed
and protected by this amendment. The writers of the constitution were well aware of the fact that
they could not possibly list every important American citizens right that might need to be
considered in the future. For this reason they included the 9th amendment, which states that just
because a right is not covered in the constitution or Bill of Rights does not mean the right is
invalid. Thus, the ninth amendment of the "Bill of Rights" has been violated by the public
servants who are obligated by oath uphold this constitution.

The tenth article of the "Bill of Rights" also recognizes the significant power that should remain
on my hands and in the hands of the people who are in the similar circumstance. It also reserved
all the rights of the people, in which I am part of the people of a freely chosen state of the union.

 

Article I, section 9, subdivision 3 of the U.S: Constitution prohibits congress Trom passing “bill
of Attainder" and "Ex Post Facto" Law has been violated. The Bronx criminal court is a
municipal court operating under the legislative authority not the judicial. A "Bill of Attainder" is
a decree by a legislative to punish someone without the benefit of due process of law and a
legitimate grand jury, speedy trial and jury trial, while they are utilizing this "bill of attainder"
upon me. Also, an Ex Post Facto Law is being utilized to convict me and keep me wrongly
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 6 of 30

imprisoned. Ex Post Facto means "After the fact", in which this subdivision prohibits the
government from punishing me with a law which deprives me of my right and accuses me of a
crime of some lawful protection, to which I am entitled to, in which when done was lawful. While
being unlawfully imprisoned for three years, | was charged with an "Ex Post Facto Law". So that
subdivision remains in violation. The (11) eleventh amendment of the constitution also remains in
violation because I am not being protected from their foreign jurisdiction.

The 13th amendment is supposed to.protect me from being subject to involuntary servitude or
slavery but yet I've been subject to involuntary servitude for 3 years without being duly convicted
of a felony or delict. This amendment has been in violation since July 24, 2016, The City and
State of New York has subject me to involuntary slavery and servitude which is prohibit by
national and international law. I've been arbitrarily and forcibly held against my will for the
purpose of compelling me to render personal services in discharge of a debt in a condition of
peonage. It was not claimed in this case that peonage was sanctioned by or could be maintained
under the Federal or State constitution or laws of New York neither that this can be conditioned
without trial. Those public servants of the city and state of New York has been in violation of this
amendment. This is prima facie evidence that I am being politically imprisoned. "Rikers Island"
Wherein I am being arbitrarily held against my will is politically part of the Bronx, a political
subdivision of New York , which I am not voluntary submitted to. "Rikers Island" where I am
wrongly imprisoned it's deeply rooted in slavery, it was named after Magistrate Richard Riker,
who was the agenfrida in the 1800s. He himself was known for abusing The Fugitive Slave Act,
in which I am being arbitrarily detained in his slave-trafficking island in direct violation to the 13
amendment and the 9th & 10th amendment.

 
Case 1:19-cv-05687-UA Document 1 Filed 06/18/19 Page 7 of 30

PETITION FOR WRIT OF HABEAS CORPUS

To the Judge of the Southern District of New York:

The petition of Christopher Hiram,,Cano" Sui Juris, Private Attorney General,
respectfully shows that (s)he was unlawfully restraint of his liberty by the Commissioner
and Warden of the New York City Department of Correction . Your Petitioner, therefore,
demands that this writ of habeas corpus issue, commanding said Commissioner and
Warden to produce before this Honorable Court, the body of your petitioner, to abide
such directions as may be given in the premises according to Law.

  
   

‘ Christopher Hiram,,Cano"
Private Attorney General

TrapGoDConstitutionalist
All Rights Reserved aroivarois

Ist Amendment "Under Protest" Without Prejudice

 

 
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 8 of 30

WRIT OF HABEAS CORPUS

State of New York:
To: Commissioner of the N.Y.C. Department of Corrections, Cynthia Brann
To: Warden of the Anna Maria Kross Center, Kisa Smalls -

You are commanded to have the body of Christopher Hiram,, Cano", unlawfully
detained under your custody, as it is said, together with the cause of his/her detention, by
whatsoever name (s)he be called, before the Southern District court of New York,
immediately after receipt of this writ to submit to and receive what shall be considered
and determined in that behalf; and have you there this writ.

Issued this day of , 2019

CLERK

Seal of Court

 

 
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 9 of 30

Deed of Fact

1. I, the Petitioner, Christopher Hiram,,Cano" was informed that I would be held indefinitely or until I
surrendered my unalienable, substantive and perfect rights. All counts involved are false & fraudulent
charges, false accusations, unconstitutional, and acting under color of law and the two arraignment charges
are non-jail civil violations under the Vernon's Civil Statutes and no probable cause determination has been
had to determine that I, the Defendant does in fact have the ability to pay pursuant to Ex Parte Bryan, 662
SW 2d 147, therefore I, the Defendant is in debtors prison.

2. The jurisdiction of the lower court issuing the commitment papers restraining Christopher Hiram,, Cano"
of his/her liberty are fatally defective and the district courts review of the record upon Certiorari will reveal
that the following is true and correct to wit. The jurisdiction of the alleged Court issuing the commitment
orders restraining the defendant of his/her liberty are fatally defective for the following reasons to wit.

(A) I, the Defendant was never provided with a original copy of the information or complaint, or the
affidavits attached thereto by an accuser. There is no corpus delicti, no verified complaint nor any
competent evidence involved.

(B) I, the Defendant was never informed as to the true nature and cause of the accusations made against me.

(C) In any cause, Civil or Criminal in nature, the Plaintiff has the absolute duty and obligation to prove
each and every element necessary for jurisdiction. There is no pleading by any attorney authorized to
appear in behalf of the municipal corporation with authority to represent the municipal corporation or the
state. There are no facts, no evidence, no pleadings, no motions or any documents going to show the
jurisdiction of the accuser/plaintiffs unless this court will allow a police officer to practice law without a
license or will allow the alleged judge to practice common barratry from the bench as there are no facts or
testimony before the alleged judge, and any decision is based upon extra record evidence in violation of
Federal Rules of Evidence 102&201.

(D) In order for the plaintiff to make its case, the police officer, an alleged but yet to be proven agent for
the plaintiff, would have to plead the municipal corporation's own infamy, in that he would have to admit
that he is in disguise upon the highways, the disguise being that of a conservator of the peace, and there
have been no facts or evidence, nor can there ever be any facts or evidence, as to a breach of the peace,
therefore, the plaintiff's true character as a privateer collecting contribution s, information and other things
of value for a foreign principle would be disclosed.

1 assert that the district court of the united states (common law side) not the U.S. District Court (Statutory
and Commercial side), has jurisdiction over this matter pursuant to the " All Writs Statute" (28 U.S.C.
1651), and the Savings to Suitors Clause of the Judiciary Act of 1789 Session 1, Chapter 20 §16 & 9a (28
U.S.C. § 1333). ,

    
   

Sworn and Subscribed to me (|| , WE THE PEOPLE __.
) 1 day of = SOR. 200 ene Christ6pher Hiram,,Cano"
Private Attorney General
Nye .  TrapGoDConstitutionalist
VON

All Rights Reserved droi-aoi

 

—=—

 

 

 

 

 

NOTARY a) i aa Ist Amendment "Under Protest" Without Prejudice
My Commissio . 14
tee ATE OF nlo
NOTARY Pool cron 585
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 10 of 30

AFFIDAVIT OF TRUTH
Statement of Facts

I, Christopher Hiram,, Cano", Sui Juris, Private Attorney General in Fact,
TrapGoDConstituitonalist, State this juramentum necessarium as a juramentum
voluntarium duly jurare to speak of the truth, the whole truth, nothing but the truth not
under threat, duress, inducement or coercion but of my own free will to explain my
honest testimony that I was never properly able to present while being arbitrarily
unlawfully arrested and detained and while governmental officials were arbitrarily
interfering with my privacy, family, home and correspondence and attacking upon my
honour and reputation under the unlawful deprivation and abduction of my life, liberty
and property.

Unlawful Arbitrary Arrest and Detention

On Sunday July 24, 2016 as I was minding my own business, I did participate in a
festival of my Dominican Heritage. I had anticipated this event as one of my future goals
back in 2014 when I was present in Florida. However, I wanted to be secure in my person
while attending such a big event , so I decided to bear my firearm for my personal
defense, as it is my unalienable right to keep and bear arms, which is supposed to be
safeguarded by the second and ninth article of the "Bill of Rights". Furthermore, While I
was minding my business enjoying my right to life, liberty and the pursuit of happiness, |
was attacked by various public servants in uniform acting under color of law. They did
not performed according to their guidelines and they did not provided me with the
opportunity to warned them nor did they let me speak my piece which would had made it
a peaceful encounter. Instead, the public servants acting under color of law had
menacingly grabbed me under physical threat of death and unlawful imprisonment and
robbed me of my possessions. They did not ask for my consent to attempt to search me,
they just unlawfully forcibly took control over my body just so they can unlawfully usurp
my personal property (Firearm & body). However, I attempted to resist when I was not
aware that they were officers quia they did not properly introduce themselves as officers,
at first I thought they were some other type of intruders. One of the public servants had
withdrew his gun at me without me being any type of security issue or threat to the public
safety, my firearm was concealed the entire time the public servants were harassing and |
oppressing me until they've attacked me onto the ground, after they placed me in
handcuffs they unlawfully usurped my personal firearm from my right talus. They did not
inform me right away about why did they executed such an arbitrary arrest. The public
servants as usual perjured on the affidavits by stating things that did not occurred just to

 

abuse their authorize power. The assistant district attorney upon conducting his unlawful
interrogation disguise himself as a detective at first in order for him to entrap me and in
the latter entice me into creating a naked confession, wherein he also indicted me on
these incompetent evidence. No crime had ever existed for this to take place, I don't
understand how is it a crime if I'm walking with my personal firearm concealed for my
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 11 of 30

safety and security, minding my own business and enjoying my liberty by not injuring no
one at all. If that is actually a crime then the Founding 3 Fathers induce me into it
because the constitution they've created states that as *” long as I am an American
National or a free person standing on the U.S. Constitution, my "right to keep and bear
arms, shall not be infringed". There can be no law that's repugnant to the constitution
because it would be considered "Null and Void" and cannot be enforced. The assistant
district attorney not only entrapped me but was aided by other public servants ( who has
rank of detectives), they was aware that they were violating well-established laws and
their own oaths of office but instead disregarded them. Being that these public servants
did not uphold the constitution by executing an arbitrary arrest I. shall be released because
they unlawfully intruded themselves upon me without properly identifying themselves on
first view nor did they demand for my identification or an explanation of my activities
which would had elaborated the problem to a more lawful peaceful encounter. Secondly
these men in uniform acting under color of law were in disguise upon the highway with
the intent to prevent and hinder me from my free exercise and enjoyment of my
Constitutional Liberties. These public servants never attempted to questioned me about
my personal property( Firearm) whether I am the Agenfrida or not. Instead, Michael
Tannousis, A.D.A., duressed and induce me into saying a police officer gave it to me.

Not letting me put on the record that it is my personal property. Furthermore, that's what
he utilized to commenced the unlawful criminal proceedings against me.

   

Unconstitutional Case

Imprimis, this is a unconstitutional case as the charges that are being brought against me
are contrary and repugnant to the Constitution of the U.S. and violates other superior laws
of the land. They in any manner should had not been enforced. Also, the arbitrary arrest
and detention is a major constitutional violation because I was arrested for no particular
reason. Moreover, I've been coerced to involuntarily comply with an unconstitutional
‘statutory corporate administrative process that's contrary and repugnant to the
constitution. I was deprived of a grand jury, speedy trial, and a jury trial and I am still
being arbitrarily detained without a trial for three years. This is the true definition of
martial law, Military law when applied to civilians. Normal Civil rights are suspended
without the consent of the people, allowing the government to arrest individuals and
detained them without a trial.

Sixth Amendment Violations

This amendment was well-established to govern the way a defendant is tried but in this
case the public servants who are obligated to uphold this amendment has failed to -
sen _-interpret-and-enforce-this-amendment.Almost every judicial officer who_was assigned to.___
this case were highly prejudicial and bias towards me and were very partial in favor of
the prosecution. Various judicial officers were practicing common barratry from the
bench as there were no facts nor testimony before these alleged judges, and making
judicial determinations that deprives me of my unalienable rights and prevented me from
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 12 of 30

preparing a suitable defense. This Court also assigned various attorneys in this case
without my consent committing "fraud on the court" neither did they ask me if I wanted
to defend myself in person nor gave me the opportunity to defend myself in person.
Hitherto, there is no corpus delecti, no accusers at all in this case. The prosecutor claims
he has an accuser but for three years he has not presented no accusers, no evidence of a
crime, nor any verified complaint to support his claim. This is wherein the 6th
amendment remains in violations also because for three years being arbitrarily detained |
have not been informed of the true nature and cause of the accusations. Furthermore, one
of the attorneys that was fraudulently assigned to this case attempted to coerce me into
testifying something against my will, she wanted me to testify saying that a police officer
gave me the gun instead of me stating the truth that the firearm is my personal property.
That was the ineffective assistance of council the court gave me, which is causing me to
languish in here while awaiting trial. This is another reason why I shall be released
because the prosecutor has failed to prove his claim, wherein he failed to meet his
obligations. Also, this case remains open by the prosecutor utilizing unlawfully obtained
evidence, which was discovered after the arrest ( which is considered to be "Fruit from
the Poisonous Tree") in direct violation to the fourth amendment. The prosecutor has
never had the true complaint for my arrest but is using the unlawfully obtained statements
made by me to incriminate me.

Conflict of Laws

This case is a matter where conflicts of laws exist. I am being accused of violating
such penal laws which are inconsistent to the constitution of the united states of America.
These penal laws caused the public servants who are enforcing and interpreting them to
deprive me of my right of due process of law, my right to keep and bear arms, my right to
be protected from Self-incrimination, and my right to remain free and innocent until
proven guilty by a trial of jurors. They had utilized my personal property to fabricate a
accusatory instrument in order for them to bring an indictment upon me. The penal laws
they are enforcing are converting my Constitutional Liberties into a crime and the
prosecutor and the judicial officers who were previously assigned to the case are
construing them in a manner wherein I am being deprived of life, liberty and property
without a trial and due process of law. Furthermore, the statute, being enforced as a
commercial obligation of a commercial agreement, must now be construed in harmony
with the old common law of America, where the tribunal/court must rule that the statute
does not apply to the individual, wise enough, and informed enough, to exercise the
remedy provided whereby I may retain my former status in the Republic, and fully enjoy
my unalienable right, guaranteed to me by the constitution of the Republic. Therefore, I
as a Florida Sate Citizen and /or American National must be tried in a federal court under
"Diversity of Citizenship" jurisdiction.

 

ALL THIS IS FRAUD!
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 13 of 30

Since the commencing of my unlawful arrest I became a victim of fraud. Despite the
fact that the State of New York and its agents, employees and /or servants has
commenced a cause of action by extorting incriminating testimony from me, the State of
New York has also assigned agents and servants to the case# 2016-02396 they've
fabricated against me to misrepresent me in a fraudulent manner. The State of New York
allowed the agents and public servants to act on my behalf without my willingly,
knowingly and voluntarily consent. Those agents and public servants had obtained under
duress and undue influence my signatures in a fraudulent and deceptive manner to
conspire against my rights and to further aid the State of New York in their financial
interest. Indeed, in prosecuting this case the police witnesses has never made a complete
and full statement of facts either to the grand jury or to the district attorney, the police in
cahoots with the district attorney has falsified evidence to fabricate this case,
concealment of evidence by the prosecutor has injured me legally, fraud in the factum
committed by a servant of the City of New York in violation of the provisions of the
Uniform Commercial Code § 3-305 (2)(c), and fraud in the inducement committed by
those agents and public servants also occurred. These public servants as part of their in
rem proceedings were prone to unlawfully obtained my private property such as DNA,
personal firearm, signatures, and other personal property to incriminate me and to deprive
me of such Agenfrida's Rights. They've placed my peronal property into a storage in
which they never served me property receipts and they've placed that I refused to accept
the receipt when I was never provided with one. I, in fact can indicate complete proof that
the agents, employees and /or servants of the City and The State of New York have been
in complete disregard of the laws of nations, Constitutional norms and rules and
regulations that control their conduct and have been duressing, criminally coercing,
inducing, and threatening me to agree to a plea offer of five (5) years of unlawful
imprisonment, human trafficking and /or slavery including five (5) years of supervise
release, parole and / or governmental harassment to deprive me of my unalienable
substantial rights and to further aide them in concealing their fraudulent criminal
behavior. These agents had lead this case into error and delude knowing that no action
may arise out of a fraudulent consideration.

Harsh Conditions, Negligence, Brutality and Intense Violence in Rikers Island

Being unlawfully restraint in this inhumane corrupted miserable jail has given the

prosecutor the opportunity to take advantage over me, the Defendant, while languishing

and suffering psychologically, emotionally, and physical pain herein. I cannot develop a

adequate defense because the Correctional officers are destroying my property, abusing

me verbally, physically, mentally and emotionally, tampering with my mail and either

delaying my mail. I, However, am indigent and I am being discriminated and treated.

unfairly because I am indigent. I do write a lot but I cannot send out all the mail that I
anno dasire hecause the NY € Dept: of Correetion servants is stating that-1-cannet-send-out———--------— -

certain certified mail because I don't have money in my account, so for that particular

reason I cannot have access to the courts because of my indigency. This is

unconstitutional and is barring me from preparing a suitable defense. I am being

prevented from communicating with my legal advocates from different places and certain
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 14 of30 .

politicians that can assist me in my defense because | can't afford to pay certified mail.
Almost in every housing unit they place me I am being discriminated and am vulnerable
because of my sexual preference. Correctional officers have discriminated me and treated
me unfairly because 1 am.a LGBT member, they've even anticipated brutal attacks upon. -
me because of my gender and my exercise of my substantial unalienable rights. I've been
brutally assaulted countless times by officers and inmates and have sustained various
permanent and irreparable injuries. | have merely followed suit on those that I can track
of such as 18 CV.3428, for sexual harassment and sexual assault, 2018P1034534- for
excessive use of force, correctional officer's abuse, 19 CV 01640 - for gang assault,
negligence, and officers brutality, 18 CV _4176- for Slip and fall, 2018P1029820- for
Correctional officer's assault and brutality, 2018P1028022 - Officer's brutality, .
2019P1005693- for gang assault, 2019P1005686- for unnecessary use of force including
those that are still pending involving a bus accident and other gang assaults. I cannot
continue to be restraint against my will in this corrupted department and expect me to
prepare a suitable defense when this in fact is a major violation to the Common Principle
which helped create the jurisprudence of this country and its been doctrinated for over
200 years that " Every person who has been accused of a crime shall have the right to
remain innocent until proven guilty". Keeping me restraint in this jail vulnerable to
brutal attacks, malicious interference, gross negligence, iniquity, and depriving me of due
process of law is self - evident that I am being held guilty until proven innocent. Based
on my experience, the servants of the City and the State of NY makes it impossible for
me to prove my innocence by further corrupting the legal system that's designed to
protect my substantial rights and maintain peace and order. The Law Library system of
the New York city Dept. of Correction is extremely ineffective and does not provide me.
with the exact materials that I need to assist me in my case. The Law Library does not
provide me with sufficient time to work on my case neither are the Legal Coordinators
learned in the law to assist me nor give us legal advice. Moreover, the unnecessary lock
ins also affects me because I can't get back the time nor the services which I was deprived
of every time NYC Dept. of Correction arbitrarily orders the whole department to be
lockdown. This is cruel and unusual punishment, this is a punishment that shall be

_ repressed by law.

PERJURY

The public servants that fabricated this case has also perjured on their affidavits
stating things that did not occurred. They've fabricated statements that in the latter they
utilized to incriminate me. The public servants had perjured on the affidavits to further
incriminate me so they can cover up their constitutional violations.

 

WHY SHALL I BE RELEASED

e Due to the iniquity and unconstitutionality of the case: As this case is in contradiction
to the United States Constitution, I've been violated of my substantial unalienable rights.
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 15 of 30

The public servants who are assigned to protect my substantial rights are violating them
themselves by mere negligence and misconduct. These public servants had misapplied
statutes, have deprived me of Grand Jury, speedy trial, and procedural due process of the
law, have kept me disquited and molested by the servants of the NYC Dept. of
Corrections, languishing and suffering, and committing fraud upon me so they can secure
a conviction. This is Prima Facie that these public servants are prone to keep me
unlawfully imprisoned without a lawful cause of action. Based on these grounds, I shall
be released because the said complaint is defective and unconstitutional wherein the .
accusatory instrument is not sufficient on its face, the accusatory instrument lacks
jurisdiction of the offense, the statute defining the offense is unconstitutional and null, the
factual allegations of original information and supporting depositions are not legally
sufficient to support charges, prosecution is barred by previous prosecutions in other
cases and according to law from extorting incriminating testimony by the defendants,
there also exist legal and jurisdictional impediment, and granting this Habeas Corpus
would be in the furtherance of justice.

© | Am Not a Threat to the Public Safety Nor an Escape Risk: | am a American
National who was naturalized in Florida State, I also retain Florida State Citizenship not
New York State Citizenship. I did not come to New York as a permanent residence but I
was temporarily domiciled due to some personal matters. I, however, never received
correspondence nor was I employed here, neither did I retained any type of residence
herein New York. Neither did I arrived to New York state to violate the laws of herein
but thus I was just a visitor who was prone to do lawful business in New York. I was not
fully aware of the laws of New York but neither was I fully aware that I would be
arbitrarily attacked and arrested. Since I've been wrongfully arrested I was never
provided with a hearing wherein I was declared to be a threat to the public safety or an
escape risk in which those are the two common reasons for an arrest to be made. I was
never given a right to such hearing or a chance to be informed of such reasons for me
posing a threat to the public safety or being an escape risk. I allege that was highly
prejudice, bias, and unequal to remand me to a prison for a offence that does not
constitute the charges being brought upon me and injustice for failing to provide me with
equal protection of the laws which requires a bail for my arresting charges usually a sum
of money, exchanged for my release as a guarantee of my appearance for trial. As
opposed to those who have been arrested for the similar charges I've been detained for
were granted bail in a extremely low amount. I was never given an opportunity for bail
neither my motions to make bail were honored but was arbitrarily denied thrice. I was
never given the true reasons for such denials neither the reasons why I cannot be released
on my own recognizance. This is a factual claim on why I shall be released because there
is no lawful indication where I was declared to be a threat to the public safety or an
escape risk.

 

eMy Daughter: | have a five year old daughter who is a Native Floridian and is in need
of her dad. I don't want my daughter to grow up like I did without knowing both her
biological parents. I did not grow up with my biological mother nor do I want her to
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 16 of 30 -

grow up without her biological father. I, however, did come to New York to meet my
biological mother in addition to composing and selling music, exploring for a bona fide

music and movie studio, exploring ways on how to lawfully build up credit to support
my daughter and family, and exploring for tools and methods on how to lawfully build
my conglomerate. I want to make the road easier for my daughter and my future ones. I
have to do everything that's essential for my daughter that includes the right to protect
myself so I can live long enough to-raise my daughter. As a father I shall not be
arbitrarily deprived of the right to security of person which includes my right to keep and
bear arms for my defense. (such as family, property and person). Thus, I shall be released
on account that I have a fundamental right to raise a family and to keep them safe and
secured from deadly attacks.

The Mystery of My Father: This is a matter and case of its own. | am my Father's
closest son and only I have a hint of what he does in secret. While being unlawfully
incarcerated herein, My Father has turned up to be missing in the eyes of the public. On
April 17, 2017, Caribbean News and Journalists had published various articles pertaining
a tragedy that took place on the Caribbean Sea. A man was supposedly found to be alive
on a boat after being stranded on that boat for 35 days without no food nor drink. There
were a circulated rumor that my father was murdered while being on that boat, News
groups and journalists had published. The Federal Bureau of Investigation Unit
supposedly was assigned to that Case but there was no indications of any final
depositions of the investigation. I have personally contacted the FBI Headquarters for any
answers and no response was ever provided. My family seem to be giving up on him but I
refused to give up and I am dedicated and prepared to searching for his body. I do have
some clues that neither my family knows about nor do the FBI knows of. I've made this a
priority goal for whenever I am released from this involuntary servitude. I can't do much
for my Dad while be detained in here and my family does not want to keep searching but
I am committed to commenced my own investigation and searching for his body. I've |
been trying my hardest in challenging my arrest by reason of My Father's mystery. The
NYC Dept. of Correction does not provide me with no type of assistance that can help me
connect with my family neither do they assist me in contacting other government
departments that may be helpful to my case. I shall be released on the account that I have
a duty to fulfill for my Father's sake and for the interest of justice because my Father was
a man who the community always loved, he was well known around the Dominican
Republic, Haiti, Puerto Rico, Florida, and New York and he deserve to have justice
served on his behalf. Therefore, I shall be released so I can be restored my rights 1 to life,
liberty and the pursuit of happiness.

el ama Human Rights and LGBTQ Community Supporter: | am committed to
assisting people in the LGBTQ community with legal assistance and standing up for
those that cannot defend themselves in the legal world. I've dedicated myself to teaching
ones ~—those how to be fearless and strong when it comes to their Gender or Sexual Orientation.
I want to take further action against the discrimination that's being perpetrated upon us
LGBTQ people and repress those laws that are placed to prohibit us from being who we
are. I want to also assist those LGBTQ immigrants that are being further persecuted by
their governors and leaders and help them earned American Citizenship. This is one
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 17 of 30

reason why I keep a firearm because of my Sexual Preference I am vulnerable to sexual
attacks, brutal assaults and discriminatory brutal attacks. I shall as a transgender women
be given the same the rights as a natural American women. I want to create other
opportunities for the LGBTQ community to be protected in their person. I see the Jews
and I see the Muslims with armed men securing their Synagogues and Mosques by reason
of the discriminatory attacks, why can't we as individuals from the LGBTQ community
who have to survive a life of brutal assaults, discrimination and sexual harassment have a
right to be secure in our person. For this reason I will not take heed to a plea bargain
because I want to challenge these unconstitutional laws that has no remedy nor recourse
for me a "De Jure Citizen" who represents the people. Notwithstanding, I shall not be
deprived for this reasons because I choose to challenge certain unconstitutional laws that
are repugnant to the Constitution. In this matter I shall also be released so I could have a
fair trial.

© My Music: | ama Author and Inventor as defined by the U.S. Constitution Article 1,
section 8, clause 8 and I shall have the same respective rights as the one already ina
Worldwide commercial venture. I have a right to defend my property and my inventions
from being theft. I am dedicated to making lots of inspiring music, movies, books, and
magazines for the World to learn how to open up their mysteries of their creation. I am
not a person to be considered a threat to the public safety neither a criminal, I just happen
not to comply with statutes that are unconstitutional. I shall have been protected for my
artistic creations instead of being wrongfully imprisoned merely on the ground of my
inability to fulfill a contractual obligation. This is supposed to be my Civil and Political
rights where I shall enjoy the right to be free from being imprisoned merely on the
ground of my inability to fulfill a contractual obligation. I however, am a "Creative
Disruptor" wherein | happen to utilize materials that can be somewhat frighten to certain
individuals in the community but as it is our fundamental right to "Freedom of Speech" I
happen to express myself in a manner that we only see in our urban neighborhoods. In
this case the District Attorney attempted to utilize my motion pictures to bring arbitrary
attacks upon my honour and my reputation wherein he seeked to penalize me with greater
penalties for my pictures with other antique firearms, which I use in a form of speech
promoting the culture of my state (Florida). I've been plundered for my priceless music
while being in here restraint against my will. The courts when they had arbitrarily
detained me, they didn't realize that they made a judicial determination depriving me of
all my Constitutionally protected rights. I shall be released with the laws that are well-.
established to repressed those unconstitutional statutes and oppressive rules that deprives
me of my right to life, liberty, and property. My music and my other inventions is my
dearest property that I have ever created but I can't protect it because the NYC Dept. of
Correction does not assist me with programs that can help me protect my inventions as
guaranteed in Article 1, section 8, clause 8 of the U.S. Constitution. I shall be given
another opportunity to equalized issues with the New York government that cause me to
be arbitrarily deprived of my life without due process of the law. This shall be another
reason why I shall be released by reason of me being protected for my inventions,
writings, and discoveries.
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 18 of 30

eMy Commitments: While I was defamed and arbitrarily attacked by the public servants
and district attorney, I was portrayed as criminal, terrorist, lunatic, hit men, mentally
retarded and other ludicrous names across national journals and news media. Perhaps as
an American National standing up for his/her rights I want to prove that | am in fact a
Author, Inventor, Innovator, Educator, Visionary, Artist, Musician, Lyricist, Reggae
Artist, Reggaetonero, Trapper, Dembowsero, Merenguero, Bachatero, Dance Teacher,
Poet, Entrepreneur, Linguist, Movie Composer, Creative Disruptor, Researcher, Whole
System Strategic Planner, Business Manager, Consultant, Private Attorney General,
Future Philosopher, Full time Creative Writer, Specialist in Free Enterprise Business
Development, and a TrapGoD Constitutionalist. | am committed to building up a project
of my own which involves the building of various franchises and global entities. | am
committed to developing strategic companies after my release with the objective of
building a Free Enterprise Infrastructure Worldwide which includes organic food,
affordable shelter, renewable energy, the environment, technology, communications,
education, arts and music, health and conscious films. I am a true renaissance transgender
with many diverse talents in tend to shape new thought on the leading edge of Social,
Political and Economic change. I do not want to waste my life in areas where there's only
mountains of ignorance, I am dedicated to working with wealthy businessmen, successful
Artists, best Movie Actors and many more successful people. | am committed into
changing my poverty visions into wealthy actions. I came to New York to somewhat
fulfill my dreams "as this is the state where nobody sleeps until you succeed", I never
thought I was going to be arbitrarily arrested for exercising my fundamental right as
recognized throughout the country. I shall be released on the grounds that I never had any
intentions of committing a crime nor was there any crime committed by me, I merely
came to New York to commence my Commitments as | stated above not crime. There's is
no proof of a crime but there is proof of me trying to established my lawful businesses
and IJ shall be released on these grounds also.

eMy Products: Since J am still arbitrarily imprisoned I can't protect my products such as
my music, blueprints, manuscripts, hair products, clothing brands, my own hygiene
products, books, and many more inventions that I created. I have a right to produce
wealth with the resources of the earth but I can't by reason of this arbitrary imprisonment.
I have created many things while being wrongfully detained in here but I do not have
access to financial assistance herein. I want to be able to. market and promote my
products before somebody attempts to still my ideas, I shall be released as to the grounds
that I've had demonstrated on the above paragraphs and herein. This is my life and [ am
not just creating fictional stories, 1 want to break the chains of poverty that was inherited
in my family and I want to open up the roads for my future generations and I want to
show inspiration to those that I explained my dreams to. I want to set the perfect
examples to those that look down on me and for those that look up to me. I have products
that is going to assist thousands of people in this world with beauty, economically,

a _.._legally, politically,-socially, and medically.I-shall-not-be detained merely_on-the grounds...____»__
that I have been discriminated as a criminal by assumption and because of my indigency.
I shall be released as this is part of my right to life, liberty and my pursuit of happiness
and this is in the furtherance of justice. _
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 19 of 30

e J am determined to fulfill my destiny: As I've been unlawfully imprisoned for a long
period of time, I didn't merely waste my time but I had study the law for almost three
years, turn myself into a Private Attorney General. I've helped so many laymen detainees
file claims, motions, writs and other type of legal filings. I also motivated myself into
writing books, learning about economics, political science, financial affairs, music
business and more life achieving business. I have a family to raise and I want to break the
economic and political chains of bondage that is anticipated to take affect upon my future
generations. I refuse to remain being a victim of ignorance and I plan to take steps to
better my comprehension of life wherein I will prevail to make a change in this world. I
shall be released on the grounds that I am determined to fulfill my destiny and on the
facts that I listed below and herein.

WHY I SHALL BE RELEASED:

e Unlawful arbitrary arrest and detention

e Unconstitutional Case

e Sixth amendment violations

e Conflict of Laws

e All this is Fraud!

e Harsh Conditions, Negligence, Brutality and Intense Violence in Rikers Island
@ Perjury

e Due to the iniquity and unconstitutionality of the case

e | am not a threat to the public safety nor an escape risk

e My Daughter

e The Mystery of my Father

e | ama Human Rights and LGBTQ Community supporter
e My Music

e My Commitments

e My Products

® | am determined to fulfill my destiny

SWORN TO BEFORE ME THIS

 

oO yh DAY on OK, 2019

 

Christopher Hiram, Cano" Tai Juris

NV ooe; . iN. Private Attorney General
eS cs TrapGoDConstitutionalist

 

 

 

NOTARY PUBLICN|/ * All Rights Reserved ,Droit-Droit
My Commission Expires: lOj fe Ist Amendment "Under Protest" Without Prejudice"
NADINE GRIFFIN

NOTARY PUBLIC, STATE OF NEW YOR:
QUALIFIED IN QUEENS cou
EENS COUNTY
COMMISSION EXPIRES 1oqontc

  

 

 
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 20 of 30

Legal Arguments

e As per my arrest, which was in direct violation to the fourth amendment, the Privacy
Protection Act provides a penalty for improper search and seizure. The public servants
had violated title 42 of the United States Code § 1981, 1982, 1983, 1985, 1986, 1988, and
title 18 of the U.S.C. § 241, 242, and 247.

e I was just traveling innocently and peacefully with my personal firearm concealed to
ensure my safety and security of person. -Zhompson vs. Smith (154 SE $79): "The right
of a citizen to travel upon the highways and transport at his/her property thereon, either
by carriage or automobile, is not mere privilege which a city may prohibit or permit at
will, but a common right which he/she has under the right to life, liberty, and the pursuit
of happiness."

- Boone vs. Clark (214 SW-607, 25 AM JUR (1st) Highways, sec. 163): "The use of the
highway for the purpose of travel and transportation is not mere privilege but a common
and fundamental right of which the public and individuals cannot be rightfully deprived".

e The fact that my arrest was unlawful because the public servants intruded themselves
upon me to arbitrarily enforce a unconstitutional policy to disparage my rights and.
deprive me of my private property, (Body and personal firearm). - Mugler ys. Kansas:
(123 U.S. 623, 659-60): "Under our system of government upon the individuality and
intelligence of the citizen, the state does not claim to control him/her except as his/her
conduct to others, leaving him/her the sole judge as to all that affects himself/herself."

e Indeed, as I was exercising my constitutional liberties the public servants of New York
State had converted it into a crime. I was instead charge with false accusations and penal
code violations for exercising my constitutional liberties.

- Miranda vs, Arizona(384_F.2nd 486,125): " Where rights secured by the constitution
are involved, there can be no rule-making or legislation which would abrogate them."
-Miller vs. U.S. 230 F.2nd 486, 489): "The claim and exercise of a constitutional right
cannot be converted into a crime.'

e To stop me, attack me, and threatened to cause death to me without being a threat to the
officer neither the public is actual malice, I was just traveling by foot innocently and
peacefully trying to enjoy my right to life, liberty and the pursuit of happiness and
maintaining my safety and security of person by bearing my conceal personal firearm in
which I never indicated any propensity for violence or iniquity and for the officer who
attacked me and restraint me unlawfully has not even the slightest cause for thinking that
he was in danger of being assaulted. There are no reasonable grounds for suspecting that
the officer was in danger neither was there any probable cause for believing that I was
guilty of a crime rather than merely informing me that I was in violation of a city
ordinance. I have been accused of a crime but no evidence of a crime has been disclosed
rather than their presumption of probable cause.

-Kent vs. Dulles (357 U.S. 116,125): " The right to travel is part of the liberty of which
the citizen cannot be deprived without due process of law under the fifth amendment."
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 21 of 30

- Sherar vs. Cullen(481 F.2nd 946): "For a crime to exist, there must be an injured party.
"There can be no sanction or penalty imposed on one because of his exercise of
constitutional rights."

-State ex rel. Sorensen ys. Southern Nebraska Power Co.(1936)131 Neb 472,268 NW
284, 81 L.Ed, 383) "Party invoking provisions of statute is not in position to raise
questions as to its constitutionality."

-Hertado vs. California (110 U.S. 516): "The state cannot diminish the rights of the
people”.

-Chicago Motor Coach vs. Chicago(337 11.200, 169 NE 22, 66 ALR 834):

-Ligare vs. Chicago (139 Ill) "Many people automatically make the assumption that
these statute laws are passed to restrict the rights of only the BAD GUYS. WRONG!
EVERYBODY"S RIGHTS ARE LIMITED. .

-Alabama State Federation of Labor vs. McAdory (1945) 325 U.S. 450, 65 S.ct 1384, 89
L, Ed 1725), 16 BNA LRRm 722, 9 CCH LC ¢ 51209): " When a statute is assailed as
unconstitutional, Court is bound to assume existence of any state of facts which would
sustain statute in whole or in part."

@ Ever since I was unlawfully searched and seized for my private property and false
arrested and imprisoned. I've received countless injuries and damages due to the
ignorance and willful and wanton negligence and misconduct of agents, employees and
/or servants of the city and state of NEW YORK. -Rogers vs. Marshal (United States use
of Rogers vs. Conklin) I Wall. (U.S.) 644, 17 L, Ed 1714")" The officers of the law, in
the execution of process, are obligated to know the requirements of the law, and if they
mistake them, whether through ignorance or design, and anyone is harmed by their error,
they must respond in damages." .

e The Joint resolution of Legislature approved and signed by Governor Andrew Cuomo
on the 15th day of January, 2013, which amended the penalty provisions of the NY Safe
Act of 2013, is discriminatory and violative of the second, fourth, fifth, eighth and ninth
amendment to the Constitution. The NY Safe Act includes provisions allowing law
enforcement to indiscriminately seize a person's firearms without a warrant or court
order in direct violation to the 2nd and 4th amendment. The penalty imposed by the
statutory amendment involved herein is ex post facto as to my fire arm and the F.O.P.A.
already established, and unconstitutional.
- Wickard ys, Filburn (87 L. Ed 122, 317 US 111) : "The penalty imposed by the
statutory amendment involved herein violates the (Second and ) Fifth amendment in that
it deprives the Plaintiffs/Petitioner of property without due process of law."

e As it is the duty of the judges to protect my unalienable rights from being violated,
‘they've violated them by conspiring against my rights, every judge that was assigned to
Case#02396-2016 have treated me unfairly, deprived me of such exercise of rights, and
Conducted themselves-prejudiced-_and-bias-towards-me_-28-U.S.C.A.§ 24411 :-(Plizer-ys.————-----_—
Lord (456 F.2d 532;) !"Judges must maintain a high standard of judicial performance
with particular emphasis upon conducting litigation with scrupulous fairness and
impartiality"
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 22 of 30

e The judicial officers that was assigned to Case#023 96-2016 permit the other officers of
the court to commit fraud upon me in various ways. For instance, these judges allowed
for the Bronx Defenders organization to represent me without my consent. They've
placed agents to act on my behalf without my lawful consent to handle transaction in
court. - U.S. vs. Throckmorton(98 U.S.61): "Fraud vitiates the most solemn contracts,
documents, and even judgments".

e The District attorney Darcel Denise Clark and /or prosecutors, her assistants has a legal
and moral obligation and duty too inform me of the true nature and cause of the
accusation being brought against me, has to indicate to me and the courts the Corpus
Delicti, the evidence of the crime, a lawful warrant, an affidavit of probable cause and
due process. Even when I demand the judicial officer to compel the District
attorney/Plaintiff to answer my inquiry that's essential to my defense they fail to do so
and further ignore my lawful demands. - U.S. vs. Tweel (550 F.2d 297, 299-300):
"Silence can be equated with fraud where there is a legal or moral duty to speak, or when
an inquiry left unanswered would be intentionally misleading... We cannot condone this
shocking conduct... if that is the case we hope our message is clear. This sort of deception
will not be tolerated and if this is routine it should be corrected immediately" -Van Buren
ys. Pima Community College Dist, Bd.,(546 P.2d 821, 113 Ariz. 85(1976): "Damages
will lie in proper cases of negligent misrepresentation of failure to disclose." -State vs.
Coddington (662 P.2d 155, 135 Ariz.480): "When one conveys a false impression by
disclosure of some facts and the concealment of others, such concealment is in effect a
false representation that what is disclosed is the whole truth." -Leigh vs. Loyd (244 P.2d
356, 74 Ariz.84(1952): " Suppression of a material fact which a party is bound in good
faith to disclose is equivalent to a false representation."-_Dunahay ys. Struzik (393 P.2d—
930, 96 Ariz. 246(1964): "Fraud may be committed by failure to speak, but a duty to
speak must be imposed."

e Since the commencing of this case I've been violated of all my substantive unalienable
rights and justice has not been served on my behalf. Judges failed to protect my
substantial rights. -Gross vs. State of Illinois (312 F.2d 257(1963): "State judges, as well
as federal, have the responsibility to respect and protect persons from violations of
Federal Constitutional Rights".

© By keeping me herein unlawfully imprisoned without informing of the true nature and
cause of action being brought against me and failing to disclose the facts of the case is
causing me numerous injuries and causing me to have a defenseless case. The District
Attorney needs to disclose all the materials facts essential to the case as this is obstruction
of justice , perjury, violating his oath of office, fraud and more to hide prevailing
evidence because she fears that she might be exposed of her fraudulent action and bad
faith conduct. -Regan vs. First Nat. Bank, 101 P.2d 214, 55 Ariz. 320 (Ariz 1940): "
Where one under duty to disclose facts to another fails to do so, and is injured thereby, an
action in tort lies against party whose failure to perform his duty caused injury.”
Universal Inv. Co.vs. Sahara Motor Inn, Inc., 619 P.2d 485, 127 Ariz, 213
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 23 of 30

(Ariz. App1980): "Concealing a material fact when there is duty to disclose maybe
actionable fraud."

e Not only has the judges failed to examine the case at hand (Case#02396-2016) but
other officer of the courts seek to find immunity every time they violate my constitutional
protected unalienable rights, when I attempt to the place the truth on the record, the
officers of the court utilizes malicious use of forces, aggravated assualtive tactics to
prevent me from having access to the courts as part of my due process rights. - Jones vs.
Counce 7 F.3d - 1359 - 8th Cir 1993: Benitez vs. Wolff 985 F.3d 662 2nd Cir 1993: "
Qualified immunity defense fails if public officer violates clearly established right
because a reasonably competent official should know the law governing his conduct." -
Owens ys. Independence 100 S.C.T. 1398: "Officers of the court have no immunity,
when violating a constitutional right, from liability for they are deemed to know the law."

e The courts has failed to protect my rights from being violated by working in the states
favor and demonstrating to me such biasness and prejudice, they know that if they are
compelled to respect my constitutional liberties, there will be no case or cause of action
being brought against me because it would then indicate that the District Attorney is
utilizing and invoking on a unconstitutional law or policy to convict me. - Marbury ys.
Madison, 5 US 137: " The constitution of these United States is the Supreme law of the
land, any law that is repugnant to the constitution is null and void of law." -_ Boyd ys. US,
116 US 616: " The Court is to protect against any encroachment of constitutionality
secured liberty." -Norton ys. Shelby County, 118 US 425:." An unconstitutional act is
not law, it confers no rights ; it imposes no duties; affords no protection; it creates no
office; it is in legal contemplation, as inoperative as though it had never passed."

® Since the District Attorney is enforcing a "Ex Post Facto Law" is defined as a law
which provides for the infliction of punishment upon a person for an act done which,
when it was committed, was innocent; a law which aggravates a crime or makes it greater
than when it was committed; a law that changes the punishment or inflicts a greater
punishment than the law annexed to the crime when it was committed; a law that hangs
the rules of evidence and receives less or different testimony than was required at the
time. of the commission of the offense in order to convict the offender; a law which,
assuming to regulate civil rights and remedies only, in effect imposes a penalty or the
deprivation of a right which, when done, was lawful; a law which deprives persons
accused of crime of some lawful protection to which they have become entitled, such as
the protection of a former conviction or acquittal, or of the proclamation of amnesty;
every law which, in relation to the offense or its consequences, alters the situation of a .
person to his advantage? - Wilensky v fields, Fla, 267 So. 2d 1,5" [Source: 6th edition,
Black's Law Dictionary, p 580.]

 

e fam being unlawfully imprisoned by reason of my inability to fulfill a contractual
obligation, the contractual obligation I am in referral of would be the New York State
Firearm's License which is direct violation to my constitutional liberties. I insist on
accepting a license because it will have a unlawful attached fee to it, why do I have to be
taxed and supervised to enjoy my substantial rights. - Murdock ys. Penn, 319 US 105:
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 24 of 30

"No state shall convert a liberty into a privilege, license it, and attach a fee to it.” -
Shuttlesworth vs. Birmingham, 373 US 262: " If the state converts a liberty into a
privilege the citizen can engage in the right with impunity".

e The officers of the court has violated my liberties by depriving me of my freedom of
speech and due process of the law and they caused me irreparable injuries. -Elrod vs.
Burns, 96 S Ct 2673, 427 US 347 (1976): " Loss of first amendment freedoms, for even
minimal periods of time, unquestionably constitutes irreparable injury. Though first
amendment right are not absolute, they may be curtailed only by interests of vital
importance, the burden of proving which rests on their government. -Wallace ys. J
affree, 105 S Ct 224, 472 US 79: "The several states has no greater power to restrain
individual freedoms protected by the First Amendment than does the Congress of the
United States." - Yick Wo vs. Hopkins, 118 US 356 (1886): " Law and court procedures
that are " Fair on their faces" but administered " with an evil eye or a heavy hand" was
discriminatory and violates the equal protection clause of the Fourteenth Amendment".

e The cause of action being brought against me is in fact unconstitutional on its face. As
the public servants who are employed for the NY.P.D agency had unlawfully intruded
themselves upon me and just to enforce a discriminatory policy where I am deprived of
my Second amendment liberty. Everything in this cause of action fails constitutional
muster. -"The Second Amendment protects " the right of the people to keep and bear
Arms', and the Fourteenth Amendment requires the States to respect that right",
McDonald vs. Chicago, 561 U.S. 742, 749-750, 130 S.Ct. 3020, 177 L.Ed. 2d 894 (2010)
(plurality opinion); id., at 805, 130 S.Ct. 3020, 177 L.Ed. 2d 894 (Thomas, J.,
concurring in part and concurring in judgment). "Because the right to keep and bear
arms is enumerated in the constitution, courts cannot subject laws that burden it to mere
rational-basis review." District of Columbia vs.Heller, 534 U.S. 570, 628, n. 27, 128
S.Ct. 2783, 171 L.Ed. 2d 637 (2008).

L Ed Digest: Constitutional Law § 27; Weapons and Firearms 1

"The people" seems to have been a term of art employed in select parts of the
Constitution. Its uses suggest that "the people" protected by the Fourth Amendment, and
by the First and Second Amendments, and to whom rights and powers are reserved in the
Ninth and Tenth Amendments, refers to a class of persons who are part of a national
community or who have otherwise developed sufficient connection with the United
States to be considered part of that community. This contrasts markedly with the phrase "
the militia" in the prefatory clause of the Second Amendment. The "militia" in colonial
America consisted of a subset of "the people" - those who were male, able bodied, and
within a certain age range. Reading the Second Amendment as protecting only the right
to "keep and bear Arms" in an organized militia therefore fits poorly with the operative
clause's description of the holder of that right as" the people." The United States Supreme
Court starts therefore with a strong presumption that the Second Amendment right is
exercised individually and belongs to all Americans. (Scalia, J., Joined by Roberts,
Ch, J., and Kennedy, Thomas, and Alito, JJ.)
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 25 of 30

e I shall be released on the grounds that I was deprived of speedy trial as guaranteed to
me by the sixth amendment requiring that the case shall be dismissed.-United States ex
rel. Hanson ys. Ragen (1948, CA7 lll) 166 F.2d 608, cert den (1948) 334 US 849, 92 L
Ed 1772, 68 § Ct 1501; "Right to speedy trial is relative dependant upon surrounding
circumstances." -Naugle vs. Oklahoma (1970, CA10 Okla) 429 F.2d 1268: " Sixth
Amendment right to speedy trial is broad constitutional guarantee of general application
to all citizens and not law proving for equal civil rights of citizens within meaning of
removal statute." - Divers vs. Cain (2012, CAS La) 698 F.3d 211, cert den (2013,US)
133 S Ct 1806, 185 L Ed 2d 826: " Based upon absence of prejudice, justifiable nature of
delay, and habeas petitioner's failure to make timely invocations of his speedy trial right,
fair minded jurists could conclude that it was not objectively unreasonable to reject claim
of Sixth Amendment speedy trial violation here."-State ex rel. Micheel vs. Vamos (1945)
144 Ohio St 628, 30 Ohio ops 225, 60 NE2d 305: " Prosecution too long delayed often
amounts to persecution, and to publicly accuse one of crime casts cloud upon reputation
and standing of accused in community, and for that reason it has always been policy of
law to guarantee accused speedy trial."

SWORN TO BEFORE ME THIS

on DAY on\Uce 2019

Natur

NOTARY PUBLIC

MY COMMISSI EXPIRES: lol ay] Q
NAUINE '
NOTARY PUBLIC, Earthy NeW YORK

01GR63
QUALIFIBD IN QUEENS Ct

 

 

 

 

 

 

CO
COMMISSION EXPIRES 1O/aBO19

  

Christopher Hiram,, Cano" Sui Juris
Private Attorney General
TrapGoDConstitutionalist
All Rights Reserved ,Droit-Droit

Ist Amendment "Under Protest" Without Prejudice”

 

 

 

 

 

 

 
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 26 of 30

INTERROGATORIES

e On the 24th day of July, 2016 of the Gregorian Calendar approximately 2:45pm
through what exact authority did the public servants received their arbitrary order to
execute a forcible abduction and steal away my private property (Body & personal
firearm) either for money or for some unlawful purpose. Please state from who and where
did the arbitrary order arose and why did those public servants decided to violate their
oaths of office which obligates them to uphold the U.S. constitution and the New York
State Constitution, just so they can enforce a unconstitutional policy.

e Liberty consists in the freedom to do everything which injures no one else; Nearly three
years I've been deprived of my life, liberty, and property and the District
Attorney/Prosecutor yet has not produce any injured party. Please state who is the injured
party. Who is the Corpus Delicti and what was the nature of the delict?

e Where is the warrant? Where is the affidavit of probable cause?

e What does the Second article of "Bill of Rights" of the Constitution for U.S.A. states?
Was this amendment well-established to safeguard my unalienable right to keep and bear
arms?

e Am I not an American National or a Natural person who stands on this Constitution
foundation? Why am I being arbitrarily deprived of my nationality?

e Didn't the founding Fathers created the Constitution to place a restriction on the
government, not on me but to prevent my sovereign, inherent rights from being violated?

e Through what exact authority did these public servants receive authorization to deprive
me of my unalienable right to keep and bear arms? Who or what authority stated that |
am not allowed to bear arms?

e Why was I deprived of a grand jury and speedy trial without my proper consent?

e Why am I still being unlawfully imprisoned on fabricated charges that constitutes
violation to the Constitution for the united sates of America?

e Why doesn't "THE PEOPLE OF THE STATE OF NEW YORK" the accusers
discloses themselves as so guaranteed by the sixth article of the "Bill of Rights"? They
have to demonstrate how did I injured them?

e Why was ! deprived of the right to challenge jurisdiction?

e Why am I being subject to involuntary servitude and / or slavery without being duly
convicted?
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 27 of 30

e Why am I not being protected by the 13th amendment?
¢ Do I or Not have the right to personal liberty under the 13th amendment? |

e T also demand that the Court place in evidence, any unrevealed contract, statute, law,
rule, or information being used against me as guaranteed by the sixth article of the "Bill
of Rights".

eThe U.S. Constitution only recognizes (3) three jurisdictions, why they have not yet
disclose this to me? Under what jurisdiction am I being coerced to operate under?

e In what legal jurisdiction have I been operating under or coerced to operate?

e Why have I been wrongfully imprisoned for (3) three years yet I was never told the
reason for my deprivation of life, liberty, and pursuit of happiness? What hearing was
made to determined that I was a threat to public safety?

e The breach of penal codes that I am being charged with, How do they apply to me and
What authority establish that I was liable for the violations of those codes when they are
contrary to the constitution and it violates my Constitutional Liberties?

e Is there any proof that I voluntarily transferred my "right to keep and bear arms? Why
am not being protected by the 9th amendment in which I shall have equal protection of
the law?

 
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 28 of 30

The Petitioner lawfully demands the right to make any and all further petitions,
applications and /or motions as may be essential as a result of information and
disclosure from the granting of the relief made herein and /or information received
from any record within a reasonable time.

Therefore, Petitioner demands that the court grant the following relief:

To order my immediate release from the New York City Department of
Corrections unlawful custody and to suspend this case so that the
Petitioner/Defendant will be capable of preparing a adequate defense to prove
his/her innocence. Also, I demand for my Constitutional Liberties, which was
well- established to safeguard my unalienable rights and immunities. Diplomatic
Immunity, and any other relief to which this Petitioner may be entitled.

WHEREFORE, this Petitioner respectfully demands that an order for a Writ of
Habeas Corpus be issued granting this Writ pursuant to the aforesaid Article 1,
Section 9 of the U.S. Constitution and Article 1, section 4 of the New York Sate _
Constitution, and taking into consideration the facts and argument annexed herein,
or, in the alternative, an order be issued granting equal relief, that the Court deems
just and lawful to secure the prompt and proper administration of justice.

Sworn to before me this

CMU day of ae 2019.

NOTARY! PUBLIC (
INE GRIF
NOTARY rat STATE OF NEW YORK

Ey
VALID N QUEE
COMMISSION EXPIRES 10/13/2019

 

 

Le ’
iram,,Cano"
Private Attorney General
TrapGoDConstitutionalist

All Rights Reserved jaroi-aroi:
Ist Amendment "Under Protest" Without Prejudice

 

 
Case 1:19-cv-05687-UA Document1 Filed 06/18/19 Page 29 of 30

NOTARY CERTIFICATE OF SERVICE

State of New York )
) Scilicet
County of Bronx)

On the day and date subscribed below, for the purpose of verification, I the undersigned notary
public, commissioned in the County and State noted above, do certify that the Private Attorney
General known as Christopher Hiram,, Cano", presented me with the following documents and
that I personally verified the documents listed below were placed in an envelope and sealed by

' me. They were sent:by United States Post Office Certified Mail to the following named parties in

- the below subscribed manner to:

1. Ruby J. Krajick, Clerk of Court

District Court of the united states Tol 4 1830 bono 757% R702
Southern District of New York | .

500 Pearl Street, Room 230

New York, New York 10007

2. Pro-Se office

District Court of the united states
Southern District of New York
500 Pearl Street, Pro Se unit
New York, New York 10007

 

Number of Pages
1. Notary certificate of service 1
2. Writ of Habeas Corpus 28

WITNESS my hand and official seal. ;
NOTARY NAME (PRINTED): Wrdude CielRrn

Sete

 

 

 

 

NOTARY PUBLIC
c _ ff
My Commission expires: I La __
_ NADINE GRIFFIN DATE
NOTARY PUBLIC, STATE OF NEW YORK — :
NG. O1GR6331585

QUALIFIED IN QUEENS COUNTY
“ISSION EXPIRES 10/13/2019

  
